Citation Nr: 1315139	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  11-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a onetime payment from the Filipino Veterans Equity Compensation Fund. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The appellant's active service, if any, is to be determined. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 decision of the Manila, the Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO), which determined that the appellant did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he has qualifying service to make him eligible for a onetime payment from the Filipino Veterans Equity Compensation Fund.  He argues that he is illiterate and did not realize that the documents he signed in service listed his middle name as "Cuna-an" and not as his correct middle name of "Cordero."  

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund." American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens; or $15,000 for United States citizens.

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

Only service department records can establish if and when a person was serving on qualifying active service.  Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The service department's findings are binding and conclusive upon VA.  VA does not have the authority to alter the findings of the service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate U.S. service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of VA the document is genuine and the information contained in it is accurate. 
38 C.F.R. § 3.203(a). 

In this case, the Veteran's claim for a onetime payment from the Filipino Veterans Equity Compensation Fund was initially granted, as the claims folder contained verification of service from the service department obtained in connection with previous claims.  However, prior to payment from the fund a field investigation was conducted, which resulted in the determination that the appellant was a different person than the Veteran for which service had previously been verified.  Basically, the RO determined that while the appellant was using the same service number and the same first (M.) and last name (P.) as the Veteran, the affidavits signed in service used the middle name "Cuna-an," and this was the person with the qualifying service.  The appellant testified that his middle name is "Cordero" and has used this name on most of the documents he has submitted to VA since his initial claim in 1999.  He has further stated that he is illiterate and that he entered the name "Cuna-an" thinking it was the spelling for his actual middle name of Cordero- thus he asserts the two names represent one individual (though the Board notes that information of record reflect different birth dates associated with each name, suggesting that there are in fact two different individuals involved).  

The Board has examined the documentation provided by the appellant, as well as the report of the field investigation, and agrees that there are legitimate questions to be investigated further.  The Board also notes that the original November 1999 request to the service department to verify the appellant's service used the middle name "Cordero" and not "Cuna-an."  Furthermore, the reply that shows qualifying service uses only the middle initial "C.", so it is impossible to tell whether the qualifying service was completed by M. Cordero P. as alleged by the appellant or M. Cuna-an P. as determined by the RO.  Therefore, the Board finds that a clarification must be obtained from the service department as to which middle name, if any, is listed on the documents relied on to verify service in November 1999.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the service department and attempt to verify whether or not the appellant had qualifying service using the service number in the claims folder.  The service department should also be requested to provide the complete middle name of the Veteran who is assigned this service number and not just the middle initial.  If the documentation used by the service department to verify qualifying service does not contain a full middle name, request that this be noted in the reply.  Finally, request that the service department include copies of the original documentation used to verify such service.  If they are unable to include these copies, request that they so note in their reply. 

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



